Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction between inventions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claim 1-10 and 12-13, drawn to a method comprising, e.g., applying a plurality of drive signals, each drive signal having a unique frequency that is a harmonic of a common base frequency, classified in CPC class A61B5/0538.
II.	Claims 14-16, drawn to a method comprising, e.g., identifying a location of each electrode, classified in CPC class A61B5/283.
III.	Claims 17-20, drawn to a device comprising, e.g., a contact assessment module, classified in CPC class A61B5/068.

The inventions are independent or distinct, each from the other because:
Inventions I-II are related to Invention III as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of Invention III can be used to practice another process that does not include (1) applying a plurality of drive signals, each drive signal having a unique frequency that is a harmonic of a common base frequency or (2) identifying a location of each electrode, for example.
Invention I is related to Invention II as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed, Invention I, does not require the particulars of the subcombination as claimed because Invention I does not require identifying a location of each electrode, for example.  The subcombination, Invention II, has separate utility such as a method separate from a combination having applying a plurality of drive signals, each drive signal having a unique frequency that is a harmonic of a common base frequency, for example.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason apply: separate classification thereof and/or a different field of search (e.g., different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Preliminary observation
Claim 11 is missing, and claim 10 is dependent on the missing claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842